

117 HRES 133 IH: Honoring the life and legacy of Rush Limbaugh and commending Rush Limbaugh for inspiring millions of radio listeners and for his devotion to our country.
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 133IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Mr. Lamborn (for himself, Mr. Reschenthaler, Mrs. Boebert, Mr. Chabot, Mr. Hice of Georgia, Mr. Gibbs, Mr. Steube, Mr. Bishop of North Carolina, Mr. Williams of Texas, Mr. McClintock, Mr. Duncan, Mr. Rouzer, Mr. Babin, Mrs. Greene of Georgia, Mr. Jackson, Mr. Burgess, Mr. Rose, Mr. Carl, Mr. Schweikert, Mr. Gaetz, Mr. Moore of Alabama, Mr. Meuser, Mr. Gohmert, Mr. Hagedorn, Mr. Clyde, Mr. Griffith, Mr. Gosar, Mr. Newhouse, Mr. Luetkemeyer, Ms. Herrell, Mr. Brooks, Mr. Baird, Mr. Weber of Texas, Mr. Crawford, Mr. Calvert, Mr. Loudermilk, Mr. Long, Mr. Mullin, Mr. Issa, Mr. Johnson of Ohio, Mr. Emmer, Mr. Guthrie, Mr. Huizenga, and Mr. Gooden of Texas) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONHonoring the life and legacy of Rush Limbaugh and commending Rush Limbaugh for inspiring millions of radio listeners and for his devotion to our country.Whereas President Donald J. Trump awarded Rush Limbaugh the Presidential Medal of Freedom, the Nation’s highest civilian honor, at the February 4, 2020, State of the Union Address;Whereas Rush Limbaugh was a pioneer in conservative talk radio and is responsible for spreading conservative messages to millions of listeners;Whereas Rush Limbaugh is the syndicated radio host of The Rush Limbaugh Show, which has been the number-one commercial talk radio program since its premiere in 1988, reaching over 27 million people on a weekly basis;Whereas Rush Hudson Limbaugh III was born in 1951 in Cape Girardeau, Missouri, where he pursued his passion for broadcasting by working as a disc jockey for a hometown radio station;Whereas Rush Limbaugh has been a thought leader in the conservative movement for decades and, in a 1992 letter, former President Ronald Reagan thanked him for all you’re doing to promote Republican and conservative principles;Whereas after the historic 1994 midterm elections, in which the Republican Party took control of the United States Congress, the freshman Republican class awarded him an honorary membership in their caucus, believing he had a role in their success;Whereas Rush Limbaugh is a two-time New York Times bestselling author who has helped raise and personally donate millions of dollars to charitable organizations;Whereas Rush Limbaugh was enshrined in the Radio Hall of Fame and the National Association of Broadcasters Hall of Fame;Whereas Rush Limbaugh is a five-time winner of the National Association of Broadcasters Marconi Award for Excellence in Syndicated and Network Broadcasting;Whereas Rush Limbaugh was named one of Barbara Walters’ 10 Most Fascinating People in 2008;Whereas Rush Limbaugh was one of TIME’s 100 Most Influential People in the World in 2009; andWhereas Rush Limbaugh passed away on February 17, 2021, and it is fitting that the House of Representatives recognize him for his career and contributions to radio broadcasting and the conservative movement: Now, therefore, be itThat the House of Representatives—(1)honors the life and legacy of Rush Limbaugh; and(2)commends Rush Limbaugh for inspiring millions of radio listeners and for his devotion to our country.